326 S.W.3d 855 (2010)
Dexter LEWIS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 95038.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
John K. Tucci, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER, III, J.


*856 ORDER

PER CURIAM.
Movant, Dexter Lewis, appeals from the judgment denying on the merits his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).